Citation Nr: 1645614	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  15-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.  The Veteran's decorations for his period of active service include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the RO in St. Louis, Missouri. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Many of the Veteran's VA outpatient treatment records are in Virtual VA and not VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not substantially, gainfully employed. 

2.  The Veteran meets the schedular criteria for a TDIU for the entire period on appeal; resolving doubt in the Veteran's favor, the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529   (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2015).

In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities.  He is service-connected for the following: posttraumatic stress disorder (PTSD) (50 percent), bilateral hearing loss (40 percent prior to August 17, 2013 and 30 percent thereafter), tinnitus (10 percent), cold injury residuals in both hands and feet (10 percent for each extremity), and scar residuals of shrapnel wound to spine and arms (non compensable).  

The Veteran is in receipt of a combined 80 percent disability evaluation with at least one disability rated at least 40 percent disabling, since July 18, 2012.  As he filed his claim for TDIU in May 2013, he meets the schedular criteria under 38 C.F.R. § 4.16 (a) for consideration of TDIU, for the entire period on appeal.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran reported that his highest level of education was 10th grade.  See April 2013 VA examination report.  The Board acknowledges that in the May 2013 claim form, he indicated he had four years of high school.  The Veteran also reported that his work experience includes working for a beer distributor prior to service, serving as a medic in service, and then working for the beer distributor again for the remainder of his career.  The Veteran indicated that in his role with the beer distributor, he worked in an office setting as well as in warehouse assistance.  He also reported that he worked as an operations manager prior to his 1998 retirement.  See e.g., May 2013 application for TDIU and August 2013 employment information form.  In August 2013, the Veteran reported that he retired from the distributor in 1998 but went back to work part time in 2004 until he had to stop working due to his health, in June 2012.  In the Veteran's claim form as well as in his notice of disagreement, he reported that he stopped working specifically due to his service-connected PTSD and hearing loss.  The Board finds the Veteran's statements to be credible. 

The Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

Weighing in favor of the claim are the following: (1) the fact that the Veteran has no formal education beyond high school, (2) has work experience limited to working and in an office or warehouse assistance role and experience as a medic in service, (3) the August 2013 VA examiner's note that the Veteran's speech recognition was "poor" and that his audiological disabilities have significant effect on work resulting in difficulty understanding speech; (4) the August 2013 VA-contracted psychiatric examiner's finding that the Veteran's PTSD causes the Veteran to have difficulty attending to work and that he is easily distracted from the task at hand; and (5), the April 2013 VA examiner's finding that the Veteran's cold injury residuals prevent him from working in cold places. 

Evidence against the claim includes the April 2013 VA audiological examiner's note that the Veteran reported that he his hearing has no impact on his work ability.  However, the Board finds that it is possible that the Veteran misunderstood the question asked by the April 2013 VA examiner given the fact that the Veteran's response to the April 2013 VA examiner is in direct contrast to his May 2013 claim for TDIU, in which he reported that his hearing loss prevents him from working.  This impression is bolstered by the August 2013 VA examiner's determination that the Veteran's hearing loss results in difficulty understanding speech.  For these reasons, the Board affords the April 2013 VA examiner's note no probative value. 
 
Weighing against the claim are the following: (1) the August 2013 VA-contracted psychiatric examiner's opinion that the Veteran would be able to be gainfully and substantially employed, despite the functional impact of his PTSD; (2) the October 2014 VA examiner's finding that the Veteran's cold injury residuals, including pain in the hands and feet, would not affect the Veteran's ability to work; and (3) the October 2014 VA examiner's opinion that the Veteran's residuals of the shrapnel wound to spine and arms would have no impact on the Veteran's ability to work even though the examiner also noted that the Veteran's lumbar spine flexion was limited.  The Board observes that the October 2014 VA examiner's opinion only a limited probative value as the examiner also found that it would require speculation to estimate loss of function during flare-ups or when a joint is used repeatedly over time.  

The Board has also reviewed VA outpatient treatment records but finds that they neither weigh against the claim nor support the claim.  

While the Board appreciates that the Veteran may be physically able to accomplish sedentary work, and that he has experience doing the same, the question is whether he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The Board finds that he would not be able to maintain substantially gainful employment.  In this regard, the Board notes that the Veteran's poor speech recognition combined with his difficulty maintaining concentration and focus on work for a period of time, render sedentary work not feasible.  

Moreover, although the Veteran has some experience in warehouse assistance, the Board resolves doubt and finds that, consistent with the April 2013 VA opinion, the Veteran's cold injury residuals would preclude him from working in cold areas.  The Board finds it reasonable that a warehouse, particularly in the Midwest, is likely to be a cold area.  

Further, although the Veteran was trained as a medic in service, the evidence supports a finding that his poor speech recognition combined with his difficulty maintaining concentration would render work in the medical field not feasible as it is reasonable to find that he might cause harm to others by working in a medical field when he has difficulty understanding others and/or maintaining concentration and focus. 

The Board acknowledges that there is no medical opinion specifically stating that the Veteran is unable to work due to his combined service-connected disabilities; however, the Board notes that such a determination is a legal determination rather than a clinical one.  Further, after carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16 (a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, TDIU is granted.


ORDER

A TDIU is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


